Citation Nr: 1124840	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), due to military sexual trauma. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1967 to September 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  

The Board notes that the Veteran's specific claim relates to service connection for PTSD.  During the pendency of this appeal, a Court of Appeals for Veterans Claims (Court) decision held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence shows that the Veteran has been diagnosed with various psychiatric disorders.  Accordingly, the Board has recharacterized the issue as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, due to military sexual trauma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that the Veteran is afforded due process.  

Additional VA Medical Center records dated from August 2010 to September 2010 were associated with the claims folder after the Veteran's claim was last adjudicated in an April 2010 supplemental statement of the case.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  As the evidence received pertains directly to the issue on appeal, and as there is no waiver of AOJ consideration of the evidence, the Board must remand the issue for RO consideration of the additional evidence received.  38 C.F.R. § 20.1304(c) (2010).


Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim based on review of all evidence associated with the claims folder since the April 2010 supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


